DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 01/14/2022, responding to the final office action provided in rejection of claims 1-20.  Claims 1 and 12 have been amended.  Claims 1-20 are pending and are addressed in this office action.  New grounds of rejection are presented in view of the newly presented limitation(s).  

Examiner notes
(A). Drawings submitted on 04/10/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner 
Response to Arguments
Applicant's arguments filed 01/14/2022 with respect to rejections under 35 U.S.C. § 101 and under 35 U.S.C. § 103 in particular pages 9-14, have been fully considered but are unpersuasive for the following reasons.	

With respect to claim rejection under 101, applicant argues that the specification clearly recognizes several distinct improvements that the claimed package management system for binary files enables over the cited art and that the claim limitations of "the packager" and "the extractor" provide the improvement as described in the specification. Additionally, "the claim itself does not need to explicitly recite the improvement described in the specification." (MPEP 2106.04(d)(1).) Thus, claim 1 includes a practical application of any purported abstract idea under Step 2A Prong Two. (Remarks, page 10-11) 
	Examiner respectfully disagrees. Examiner alluded in the final office action that the method as being performed “by a system”, and “a packager executable on at least one processor” information into the algorithm amount to nothing more than implementing the abstract idea on a generic computing device. The same goes for references to extractor and execute from or by “the augmented binary file.” Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
MPEP 2106.05(f) - (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
(3) The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result). See also O’Reilly v. Morse, 56 U.S. 62 (1854) (finding ineligible a claim for "the use of electromagnetism for transmitting signals at a distance"); The Telephone Cases, 126 U.S. 1, 209 (1888) (finding a method of "transmitting vocal or other sound telegraphically ... by causing electrical undulations, similar in form to the vibrations of the air accompanying the said vocal or other sounds," 
MPEP 2106.05(h) regarding the Field of Use and Technological Environment : Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
The courts often cite to Parker v. Flook as providing a classic example of a field of use limitation. See, e.g., Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010) ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable") (citing Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)). In Flook, the claim recited steps of calculating an updated value for an alarm limit (a numerical limit on a process variable such as temperature, pressure or flow rate) according to a mathematical formula "in a process comprising the catalytic chemical conversion of hydrocarbons." 437 U.S. at Id. Although the applicant argued that limiting the use of the formula to the petrochemical and oil-refining fields should make the claim eligible because this limitation ensured that the claim did not preempt all uses of the formula, the Supreme Court disagreed. 437 U.S. at 588-90, 198 USPQ at 197-98. Instead, the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed. Further, the Supreme Court found that this limitation did not amount to an inventive concept. 437 U.S. at 588-90, 198 USPQ at 197-98. The Court reasoned that to hold otherwise would "exalt[] form over substance", because a competent claim drafter could attach a similar type of limitation to almost any mathematical formula. 437 U.S. at 590, 198 USPQ at 197.
	In the context used herein, the packager is described as a field of use for rebuilding the augmented binary file from the output.  Further the fields of use of intrusion detection asset transfer and system auditing in its level of generality is not enough to represent a technological improvement as they simply amount to a general field of use in the context applied.  Thus, the argument is unpersuasive.

With respect to claim rejection under 101, applicant further argues that nevertheless, without waiver or disclaimer and solely in an effort to further prosecution, claim 1 has been amended to recite, in combination with the other limitations of the 
	Examiner respectfully disagrees. None of the additional elements integrates the judicial exception into a practical application as outlined above. References to steps of the method as being performed “by a system”, and “a packager executable on at least one processor” information into the algorithm amount to nothing more than implementing the abstract idea on a generic computing device. See M.P.E.P. § 2106.05(f). The “receive the augmented binary file”, “produce an output” and “from the output” features amount to mere data gathering, i.e., extra-solution activity. See M.P.E.P. § 2106.05(g). And to extent the fact that the information being received, identify, create, store etc. relates to a “package management” and the fact that the identified functionality are required to “the augmented binary file operational functionality is the same as the original binary file operational functionality” constitute additional elements, these features only limit the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h).

With respect to claim rejection under 101, applicant further argues that amended claim 1 clarifies that the "output comprising the plurality of build artifacts" is not a mere tangential addition to the claim and accordingly is not an extra- solution activity. The 
	Examiner respectfully disagrees. To perform output comprising the plurality of build artifacts which use a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.  Further, as indicated above, the additional limitations do not amount to a practical application of the abstract idea or amount to 

With respect to the rejection of claims under 35 USC 103(a), Applicant argues that the Office Action cites to paragraphs [0036] and [0039] of Costa and indicates that the installation file of Costa may be "an archive, a self-extracting archive, or a self-extractive archive with an included setup program." (Office Action, p. 24.) None of these disclosed options teach or suggest "an extractor executable on the at least one processor and configured to receive the augmented binary file and produce an output comprising the plurality of build artifacts extracted from the augmented binary file" as claimed. (Remarks, page 12) 
	Applicant’s arguments have considered but moot in view of new ground rejection, see page 22-23.

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that if the Office Action intended to rely on the installation file of Costa as meeting the limitation of "the augmented binary file "the installation file is not disclosed to have "an augmented binary file operational functionality when executed, wherein the augmented binary file operational functionality is the same as the original binary file operational functionality" as claimed. (Remarks, page 12)
Applicant’s arguments have considered but moot in view of new ground rejection, see page 22-23.

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that The Office Action also notes the configuration editor 210 of Costa can modify an application and that the application is executable. (Office Action, p. 24.) However, the configuration editor simply allows a user to "develop a multimedia application referencing at least one multimedia user asset selected by the user from user assets 220, which were previously uploaded by the same or a different user." (Costa, para. [0030].) Therefore, the configuration editor of Costa is not disclosed to "produce an output comprising the plurality of build artifacts extracted from the augmented binary file" nor are the user assets 220 used to develop the application of Costa "build artifacts" as claimed, at least because the user assets 220 were not "used to create an original binary file." (Remarks, page 13)
	Applicant’s arguments have considered but moot in view of new ground rejection, see page 22-23.

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that Applicant's previously presented remarks, the Office Action cites to paragraph [0009] of the application as published and submits that the claimed "augmented binary file is 'source code' that is created from an augmented binary file." (Office Action, p. 15.) This appears to be an oversimplification as the claim limitation recites "create and store an augmented binary file comprising the plurality of build artifacts appended to the original binary file." Thus, the claim limitations recite that the augmented binary file is a separate file that includes the build artifacts, such as source 
	Examiner respectfully disagrees. First, application does not claim in the claim feature that “augmented binary file is a separate file that includes the build artifacts” However, applicant claimed in claim 1, that “the augmented binary file having an augmented binary file operational functionality when executed, wherein the augmented binary file operational functionality is the same as the original binary file operational functionality”. Primary art by Bartolotta et al. teaches at least in paragraph 0057, “application package 603 may be executed on execution engine 605, while application package 604 may be executed on execution engine 606. In the illustrated embodiment, however, application package 603 [i.e. original binary file] may not be executed on execution engine 606, and vice versa. Since application package 604 [i.e. augmented binary file] is generated from application package 603, both packages may be capable of performing the same operations [i.e. functionality is the same]. In some embodiments, however, application package 603 may include a feature that is not supported by application package 604, or application package 604 may include a feature that is implemented differently from application package 603”. That is, when comes to functionality of the augmented file and original file, there is no difference between those two files. However, in terms of addition feature in the package which make separation file then this limitation teaches by Bartolotta, “application package 603 may include a feature that is not supported by application package 604, or application package 604 may include a feature that is implemented differently from application package 603”, see, par. 0057.

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that regardless, Costa fails to teach or suggest "an extractor executable on the at least one processor and configured to receive the augmented binary file and produce an output comprising the plurality of build artifacts extracted from the augmented binary file such that the packager can be used to rebuild the augmented binary file from the output" as recited in amended claim 1. (Remarks, page 13)
	Applicant’s arguments have considered but moot in view new ground reject (i.e. new cited prior art by Zakorzhevsky et al. (US 9,501,643 B1). The newly cited prior teaches the packager can be used to rebuild the augmented binary file from the output, at figure 2, col. 6, ll. 57 – ll. 5 of col. 7.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
As to claim 1, the claim recites in part:
A package management system for binary files including executable instructions, the system comprising: 
a packager executable on at least one processor and configured to: 
identify a plurality of build artifacts used to create …, and 
create and store an augmented binary file comprising the plurality of build artifacts appended to the original binary file, the augmented binary file having an augmented binary file operational functionality when executed, wherein the augmented binary file operational functionality is the same as the original binary file operational functionality; and 
an extractor executable on the at least one processor and configured to receive the augmented binary file and produce an output comprising the plurality of build artifacts from the augmented binary file such that the packager can be used to rebuild the augmented binary file from the output.
At step 1, the claim recites a system comprising system (one processor), and there for is a machine, which is a statutory category of invention.  
At step 2A, prong one, under the broadest reasonable interpretation in light of the specification, the above elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. Note that the claimed “identify a plurality of build artifacts” and “create and store an augmented binary file” are construed as merely some arbitrary level, step or part of the claimed algorithm for gathering / creating build artifacts by a developer and storing in an archive file. The claim is therefore recites an abstract idea.

Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular technological environment or field of use.
The claim does not include additional elements that amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application. Note that reevaluation of the extra-solution activity steps (e.g., “identify…” , “create”, “receive” and “output”) per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these elements are anything more than what is well-understood, routine and conventional in the field at 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

As to claims 2-3 and 13-14, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because describing the retrieving retrieve prerequisite to build artifacts, to create plurality artifacts only further limits the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h).

As to claims 4-5 and 15-16, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because to append a bill of materials, archive file and appending the archive file claimed is also performable by the human mind with aid of pen and paper, meaning the claim only further describes the abstract idea itself as opposed additional elements integrating 

As to claims 6-7 and 17-18, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because selecting source code file, source code directory structure, library file and decryption key to produce an output one or more user interfaces amounts to nothing more than implementing the abstract idea on a generic computer.

As to claims 8-9 and 19, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because to retrieve source code from repositories and build exe file amounts to nothing more than implementing the abstract idea on a generic computer.

As to claims 10 and 20, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because append an identification signature claimed is also performable by the human mind with aid of pen and paper, meaning the claim only further describes the abstract idea itself as opposed additional elements integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C 112 second paragraph because the claim contained indefinite language.
Regarding claims 1, the phrase "such that the packager can be used to rebuild the augmented binary file from the output" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In claim 1, “such that” occurs at line 14 of the claim.  
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite.
Examples of claim language which have been held to be indefinite because the intended scope of the claim was unclear are:
•	(A) "R is halogen, for example, chlorine";
•	(B) "material such as rock wool or asbestos" Ex parte Hall, 83 USPQ 38 (Bd. App. 1949);

•	(D) "normal operating conditions such as while in the container of a proportioner" Ex parte Steigerwald, 131 USPQ 74 (Bd. App. 1961); and
•	(E) "coke, brick, or like material". Ex parte Caldwell, 1906 C.D. 58 (Comm’r Pat. 1906).
The above examples of claim language which have been held to be indefinite are fact specific and should not be applied as per se rules. See MPEP § 2173.02 for guidance regarding when it is appropriate to make a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
	As to claims 2-11, the claims are dependent on claim 1, but do not cure the indefiniteness of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 second paragraph for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 6, 8, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) in view of Zakorzhevsky et al. (US 9,501,643 B1).

As to claim 1, Bartolotta discloses a package management system for binary files including executable instructions, the system comprising: 
a packager executable on at least one processor and configured to (Fig. 1, element 102, Fig. 2, elements 202a , 202b,  par. 0037, a server computer system operates a platform for executing one or more application modules that utilize one or more application components to implement an application (block 402). In various embodiments, server computer system 201 operates a platform for executing one or more applications that are part of an application package. … As used herein, "platform" refers to computer code that, when executed on a computer system, provides an environment for executing applications. The applications may be performed by executing one or more application modules that include computer code, such as, e.g., application modules 203a, 204c, 205a, and 206b): 
identify a plurality of build artifacts used to create an original binary file (par. 0038, the server computer system generates a first set of values indicative of versions of a first set of application modules specified by an application package [i.e. original binary file) stored on the server computer system for implementing the application (block 403). In the illustrated embodiment, server computer system 201 generates a first set of values, each value indicating a respective version of application modules 203a, 204c, 205a, and 206b [i.e. plurality of build artifacts]. In some embodiments, the first set [i.e. original file] of values may be included in a table such as version set 301 in FIG. 3; see further paragraph 0025, 0053 and 0055), the original binary file having an original binary file operational functionality when executed, and create and store an augmented binary file comprising the plurality of build artifacts appended to the original binary file (par. 0039, the server computer system determines a second set of values indicative of versions of a second set of application modules specified by an updated application package [i.e. augmented binary file] for an upgrade of the application (block 404). Server computer system 201 generates, in the illustrated embodiment, a second set of values [i.e. build artifacts appended to the original binary file], each value indicating a respective version of a module specified by the upgrade, application package 202b, including application modules 203a, 204c, and 205b. In some embodiments, the second set of values may be included in a table such as version set 302 in FIG. 3. Server computer system 201, in some embodiments, may obtain the version indications for the second set of values from various sources, including, for example, from information related to the installation of application package 202b. see further paragraph 0025, 0053 and 0055), the augmented binary file having an augmented binary file operational functionality when executed, wherein the augmented binary file operational functionality is the same as the original binary file operational functionality, an extractor executable on the at least one processor and configured to receive the augmented binary file and produce an output (par. 0057, application package 603 may be executed on execution engine 605, while application package 604 may be executed on execution engine 606. In the illustrated embodiment, however, application package 603 [i.e. original binary file] may not be executed on execution engine 606, and vice versa. Since application package 604 [i.e. augmented binary file] is generated from application package 603, both packages may be capable of performing the same operations [i.e. functionality is the same]. In some embodiments, however, application package 603 may include a feature that is not supported by application package 604, or application package 604 may include a feature that is implemented differently from application package 603. Further, see claim 7);

Bartolotta does not explicitly disclose an extractor executable on the at least one processor and produce an output comprising the plurality of build artifacts from the augmented binary file such that the packager can be used to rebuild the augmented binary file from the output.

However, Zakorzhevsky discloses an extractor executable on the at least one processor and configured to receive the augmented binary file and produce an output comprising the plurality of build artifacts extracted from the augmented binary file such that the packager can be used to rebuild the augmented binary file from the output (Fig. 2, col. 6, ll. 55 – ll. 5 of col. 7, in order to be examined, the script 102 contained in the executable file 100 is first extracted from the executable file 100. In this case, if the script 102 was packed using packager programs, it is unpacked during its extraction. The extracted script 102 can undergo a decompilation procedure. For example, the original code of script 102 is restored in the programming language in which the script was written. The decompilation of script 102 code is required to de-obfuscate the original code. De-obfuscation is a process of eliminating a code which complicates the analysis but does not change the functionality of the script. Such code can be, for example, useless calculations or individualized cycles whose calculation results are not used anywhere. However, if script 103 is being examined, then, before being converted into pseudo code, script 103 can be subjected to a de-obfuscation process. Note: “rebuilding the augmented binary file from the output”.  As such is a decompiling / decompressing act from an executable back to a binary file).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include extractor executable on the at least one processor and produce an output comprising the plurality of build artifacts extracted from the augmented binary file such that the packager can be used to rebuild the augmented binary file from the output, as disclosed by Zakorzhevsky for the purpose of eliminating a code which complicates the analysis (see col. 6, ll. 65-67 of Zakorzhevsky).

As to claim 6, Bartolotta discloses the system wherein each build artifact of the plurality of build artifacts has a type selected from the group consisting of: 
source code file, 20library file (par. 0055, builder application 607, in the illustrated embodiment, includes computer code that when executed on server computer system 601, is capable of generating, from source code 602, application package 603 capable of running on execution engine 605. To build application package 603, and its associated application modules and components, builder application 607 may perform any suitable combination of operations on source code 602 including, but not limited to, one or more of: linking one or more files specified by source code 602 … files that include pre-compiled program code in a binary format [e.g., compiled library functions]. Further, see pars. 0051-0052, 0056, 0058, 0062 and 0067).

As to claim 8, Bartolotta discloses the system wherein the packager is further configured to retrieve the plurality of build artifacts from one or more source code repositories (par. 0071, the system shown in FIG. 8 implements a web-based customer relationship management (CRM) system. For example, in some embodiments, MTS 816 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 812 and to store to, and retrieve from, a database [i.e. repository] system related data. Further, see pars. 0051-0052, 0056, 0058, 0062 and 0067 for the source code ).  

As to claim 12, Bartolotta discloses a method for building a binary file including executable instructions, the method 5comprising: 
A method for building a binary file including executable instructions, the method comprising (Fig. 1, element 102, Fig. 2, elements 202a , 202b,  par. 0037, a server computer system operates a platform for executing one or more application modules that utilize one or more application components to implement an application (block 402). In various embodiments, server computer system 201 operates a platform for executing one or more applications that are part of an application package. … As used herein, "platform" refers to computer code that, when executed on a computer system, provides an environment for executing applications. The applications may be performed by executing one or more application modules that include computer code, such as, e.g., application modules 203a, 204c, 205a, and 206b):  
identifying a plurality of build artifacts used to create an original binary file (par. 0038, the server computer system generates a first set of values indicative of versions of a first set of application modules specified by an application package [i.e. original binary file) stored on the server computer system for implementing the application (block 403). In the illustrated embodiment, server computer system 201 generates a first set of values, each value indicating a respective version of application modules 203a, 204c, 205a, and 206b [i.e. plurality of build artifacts]. In some embodiments, the first set of values may be included in a table such as version set 301 in FIG. 3), the original binary file having an original binary file operational functionality when executed (par. 0039, the server computer system determines a second set of values indicative of versions of a second set of application modules specified by an updated application package for an upgrade of the application (block 404). Server computer system 201 generates, in the illustrated embodiment, a second set of values [i.e. build artifacts appended to the original binary file], each value indicating a respective version of a module specified by the upgrade, application package 202b, including application modules 203a, 204c, and 205b. In some embodiments, the second set of values may be included in a table such as version set 302 in FIG. 3. Server computer system 201, in some embodiments, may obtain the version indications for the second set of values from various sources, including, for example, from information related to the installation of application package 202b. Further, see par. 0025); 
creating and storing an augmented binary file comprising the plurality of build artifacts appended to the original binary file, the augmented binary file having an augmented binary file operational functionality when executed (par. 0039, the server computer system determines a second set of values indicative of versions of a second set of application modules specified by an updated application package for an upgrade of the application (block 404). Server computer system 201 generates, in the illustrated embodiment, a second set of values [i.e. build artifacts appended to the original binary file], each value indicating a respective version of a module specified by the upgrade, application package 202b, including application modules 203a, 204c, and 205b. In some embodiments, the second set of values may be included in a table such as version set 302 in FIG. 3. Server computer system 201, in some embodiments, may obtain the version indications for the second set of values from various sources, including, for example, from information related to the installation of application package 202b. Further, see par. 0025), wherein the augmented binary file operational functionality is the same as the original binary file operational functionality (par. 0057, application package 603 may be executed on execution engine 605, while application package 604 may be executed on execution engine 606. In the illustrated embodiment, however, application package 603 [i.e. original binary file] may not be executed on execution engine 606, and vice versa. Since application package 604 [i.e. augmented binary file] is generated from application package 603, both packages may be capable of performing the same operations [i.e. functionality is the same]. In some embodiments, however, application package 603 may include a feature that is not supported by application package 604, or application package 604 may include a feature that is implemented differently from application package 603. Further, see claim 7); 
 extracting the plurality of build artifacts from the augmented binary file and creating a new binary file with the extracted plurality of build artifacts, wherein the augmented binary file can be rebuilt using the new binary file and the extracted plurality of build artifacts (Fig. 2, col. 6, ll. 55 – ll. 5 of col. 7, in order to be examined, the script 102 contained in the executable file 100 is first extracted from the executable file 100. In this case, if the script 102 was packed using packager programs, it is unpacked during its extraction. The extracted script 102 can undergo a decompilation procedure. For example, the original code of script 102 is restored in the programming language in which the script was written. The decompilation of script 102 code is required to de-obfuscate the original code. De-obfuscation is a process of eliminating a code which complicates the analysis but does not change the functionality of the script. Such code can be, for example, useless calculations or individualized cycles whose calculation results are not used anywhere. However, if script 103 is being examined, then, before being converted into pseudo code, script 103 can be subjected to a de-obfuscation process. Note: “rebuilding the augmented binary file from the output”.  As such is a decompiling / decompressing act from an executable back to a binary file).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include extractor executable on the at least one processor and produce an output comprising the plurality of build artifacts extracted from the augmented binary file such that the packager can be used to rebuild the augmented binary file from the 

As to claim 17, (the method claim) recites substantially similar limitations to claim 6  (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (the method claim) recites substantially similar limitations to claim 8 (the system  claim) and is therefore rejected using the same art and rationale set forth above.

Claims 2-3, 9 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) in view of Zakorzhevsky et al. (US 9,501,643 B1) and further in view of Costa et al. (US 2010/0287529 A1).

As to claim 2, Bartolotta and Zakorzhevsky both does not discloses the system wherein the packager is further configured to retrieve one or more prerequisite build artifacts, each prerequisite build artifact required to create at least one of the plurality of build artifacts, and to add the one or more prerequisite build artifacts to the plurality of build artifacts.

However, Costa discloses the system wherein the packager is further configured to retrieve one or more 15prerequisite build artifacts, each prerequisite build artifact required to create at least one of the plurality of build artifacts, and to add the one or more prerequisite build artifacts to the plurality of build artifacts (par. 0036, a package step 251 combines the application component(s) generated by compile process 240 with any externally referenced software modules from software dependencies 225 [i.e. prerequisite] along with at least one referenced user asset 220. … the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. As with compile step 241, package step 251 may generate multiple installers [i.e. the plurality of build artifacts] or a single, cross-platform installer, to allow the user to install the final web application on a heterogeneous set of web servers. If a setup program is included, that program may also install and/or update any required third-party applications. These required third-party applications are identified in software dependencies 225. Further, see par. 0039).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include the system wherein the packager is further configured to retrieve one or more prerequisite build artifacts, each prerequisite build artifact required to create at least one of the plurality of build artifacts, and to add the one or more prerequisite build artifacts to the plurality of build artifact, as disclosed by Costa, for the purpose of installing and updating any required third-party application which are identified on software dependencies / prerequisites (see paragraph 0036 of Costa).

As to claim 3, Costa discloses the system wherein the packager is configured to add the prerequisite build artifacts to the plurality of build artifacts by: 
creating an augmented build artifact comprising a build artifact and the prerequisite build 5artifacts required to create the build artifact (par. 0036, a package step 251 combines the application component(s) generated by compile process 240 with any externally referenced software modules from software dependencies 225 [i.e. prerequisite] along with at least one referenced user asset 220. … the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. As with compile step 241, package step 251 may generate multiple installers [i.e. the plurality of build artifacts] or a single, cross-platform installer, to allow the user to install the final web application on a heterogeneous set of web servers. If a setup program is included, that program may also install and/or update any required third-party applications. These required third-party applications are identified in software dependencies 225. Further, see par. 0039; claim 1); and 
adding the augmented build artifact to the plurality of build artifacts (par. 0039, a package step 252 combines [i.e. adding] the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with an included setup program to configure the target system. This final form may be identified as a unique application for tracking purposes. If a setup program is included, that program may also install and/or update any required third-party applications. These required third-party applications are identified in software dependencies 225; see further claim 1). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include creating an augmented build artifact comprising a build artifact and the prerequisite build artifacts required to create the build artifact and adding the augmented build artifact to the plurality of build artifacts, as disclosed by Costa, for the purpose of installing and updating any required third-party application which are identified on software dependencies (see paragraph 0036 of Costa).10

As to claim 9, Costa discloses the system wherein the extractor is further configured to build a new executable using the plurality of build artifacts of the received augmented binary file (pars. 0036 and 0039, this combination is packaged in a form that may be downloaded and installed on a web server operated by or on behalf of the user. This final form may be identified as a unique application for tracking purposes. In some embodiments, the combination may be encapsulated in a self-extracting archive file and may include a setup application for configuring the target web server. In other embodiments, the combination may be a standard archive file (e.g., TAR, ZIP, or JAR). In still other embodiments, the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. Further at par. 0039, a package step 252 combines the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with an included setup program to configure the target system. Note: modified application [i.e. augmented binary file] by configuration editor 210, see, Fig. 1, par. 0034. Further, application is executable, see pars. 0039-0040; claim 1).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include extractor is further configured to build a new executable using the plurality of build artifacts of the received augmented binary file, as disclosed by Costa, for the purpose of including a setup application for configuring and combination in a standard archive file in order to organize in a folder structure and package (see paragraph 0035 of Costa).

As to claim 13, (the method claim) recites substantially similar limitations to claim 2 (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the method claim) recites substantially similar limitations to claim 3 (the system claim) and is therefore rejected using the same art and rationale set forth above.

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) and f in view of Zakorzhevsky et al. (US 9,501,643 B1) and further in view of Bowhill et al. (US 2004/0015831 A1).

As to claim 4, Bartolotta does not explicitly disclose append a bill of materials to the augmented binary file and produce an output comprising the bill of materials.

However, Bowhill discloses the system wherein the packager is further configured to append a bill of materials to the augmented binary file, the bill of materials comprising data identifying each 10build artifact of the plurality of build artifacts (pars. 0039-0041, file system 128 includes modified [i.e. augmented] copy 200, index 202, batch files 204, database 206, new index 208, packages 210, and distribution files 212. The system copies CVS repository copy 120 into modified copy 200. Local modifications and enhancements are typically made and stored in CVS repository 102. However, modifications and enhancements can also be made to the source code files within modified copy 200. … Batch request generator 214 uses index 202 to create batch files 204. Each batch file in batch files 204 contains the instructions for creating a package. … New index 208 is created using data within database 206 and includes information about which packages have been built and are available. Appended to each entry in new index 208 are the fields indicating the support class and install class for each package and whether the package is being made available to customers. Further, see par. 0046, claims 1-4, 8 and 10-13. Examiner note: wherein bill of materials is an index that indicates all required files for the build package); and 
further comprising a program information tool configured to receive the augmented binary file  (par. 0044, distribution files 212 store the source code files downloaded from the Internet. These files can be received in a format known as a .tar file. After receipt, portbuilder 124 unpacks the .tar file into separate source files and instruction files for building a package) and produce an output comprising the bill of materials (pars.0052-0053,After all of the packages have been built and are available in packages 210, portbuilder 124 creates new index 208 including the support class, install class and whether the package is provided (320). Finally, portbuilder 124 moves packages 210 and new index 208 to portserver 114 (322). Examiner note: wherein bill of materials is an index that indicates all required files for the build package).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include append a bill of materials to the augmented binary file and produce an output comprising the bill of materials, as disclosed by Bowhill, for the purpose of building customized versions of ports collections, while eliminating the drawbacks listed above (see paragraph 0010 of Bowhill).
As to claim 5, Bartolotta does explicitly discloses the system wherein the packager is configured to append the plurality of build artifacts to the original binary file by combining the plurality of build artifacts into an archive file and appending the archive file to the original binary file.
However, Bowhill discloses the system wherein the packager is configured to append the plurality of 15build artifacts to the original binary file by combining the plurality of build artifacts into an archive file and appending the archive file to the original binary file (pars. 0042-0043 and 0049, new index 208 is created using data within database 206 and includes information about which packages have been built and are available. Appended to each entry in new index 208 are the fields indicating the support class and install class for each package and whether the package is being made available to customers. The packages that have been built are stored in packages 210. In addition to storing the built packages, packages 210 is used to keep track of whether a package has already been built. If a package is already stored within packages 210, virtual servers 126 will not rebuild it. … After the CVS repository 120 has been copied [i.e. achieve], portbuilder 124 creates index 202 of modified copy 200 of the CVS repository (306). Batch request generator 214 uses index 202 to create batch files 204 (308).).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include append the plurality of build artifacts to the original binary and appending the archive file to the original binary file, as disclosed by Bowhill for the purpose of building customized versions of ports collections, while eliminating the drawbacks listed above (see paragraph 0010 of Bowhill ).

As to claim 15, (the method claim) recites substantially similar limitations to claim 4  (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the method claim) recites substantially similar limitations to claim 5  (the system claim) and is therefore rejected using the same art and rationale set forth above.

Claims 7, 10, 18 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) in view of Zakorzhevsky et al. (US 9,501,643 B1) and further in view of Goldsmid et al (US 2009/0327711 A1).

As to claim 7, Bartolotta does not explicitly disclose encryption, decryption of outputting of augmented finery file.  
However, Goldsmid discloses the system wherein the packager is further configured to encrypt the plurality of build artifacts such that the extractor requires a decryption key to produce an output 5comprising the plurality of build artifacts from the augmented binary file (Goldsmid teaches the proxy engine decrypts and emulates the protected code on behalf of the binary at 212. This permits the proxy engine to execute [i.e. extract] the protected code on behalf of the binary via emulation to check when modification [i.e. augmented] is detected. At par. 0050 stats, “the module-authentication engine does not detect modification, then the proxy engine emulates the protected sections. Emulation of the protected sections permits the removed and encrypted sections of the key to be decrypted and executed by the proxy engine on behalf of the binary. Decrypting and executing the removed and encrypted sections of the key in the proxy engine in kernel mode presents many challenges to a hacker as opposed to decrypting and running the removed and encrypted sections of the key in user mode”. Further, see pars. x0036-0038).  

As to claim 10, Goldsmid discloses the system wherein the packager is further configured to append an identification signature to the augmented binary file (Goldsmid teaches cryptographically-signed file [i.e. binary file] which is modified [i.e. augmented] then check/verify with identification signature. At par. 0025, an integrity check can be done by checking pages in memory by computing a hash and then comparing it against a cryptographically-signed file. This is done by the module-authentication engine 128 which can target and validate the hash and signatures of specific memory pages across the processes memory space. It is also possible to dynamically generate memory page hashes at runtime from the full binary hash and signature (explained below in detail in the virtual function embodiment). In other embodiments, the integrity check can be done by hashing the piece of protected code and comparing it with a predefined hash and then, using the hash of code as a parameter for other actions).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include append an identification signature to the augmented binary file, as 

As to claim 18, (the method claim) recites substantially similar limitations to claim 7  (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the method claim) recites substantially similar limitations to claim 10  (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 21, (the method claim) recites substantially similar limitations to claim 11  (the system claim) and is therefore rejected using the same art and rationale set forth above.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) in view of Zakorzhevsky et al. (US 9,501,643 B1) and further in view of Costa et al. (US 2010/0287529 A1) and further in view of Goldsmid et al (US 2009/0327711 A1).

As to claim 11, Bartolotta does not explicitly disclose the identification signature is recognizable by a software auditing tool. 
, Goldsmid discloses the system wherein the identification signature is recognizable by a software auditing tool (Goldsmid teaches check/verification signature is part of software auditing/checking [i.e. cryptographically checking the hash of the binary and its signature] tool. At par. 0028 states, “cryptographically checking the hash of the binary and its signature”. Further, see pars. 0023, 0025, 0037 and 0050).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include the identification signature is recognizable by a software auditing too, as disclosed by Goldsmid, because such inclusion will insure that integrity verification check is part of auditing/checking process of audit to protect modifying the code from hacker (see paragraphs 0028, 0037 and 0050 of Goldsmid).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 
/Mohammad Kabir/
Examiner, AU 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199